                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KELVIN L. THOMAS,

                  Petitioner,                             8:18CV531

      vs.
                                                      MEMORANDUM
                                                       AND ORDER
STATE OF NEBRASKA, SCOTT
FRAKES, Director, Nebraska
Correctional Services; and MICHELL
CAPPS, Warden, Nebraska State
Penitentiary;

                  Respondents.

       This matter is before the court on Petitioner’s Objection to Respondents’
Motion for an Extension of Time. (Filing No. 9.) On February 14, 2019, the court
granted Respondents’ request for an extension of time (filing no. 7) to submit a
response to Petitioner’s Motion for Stay and Abeyance (filing no. 6) in conjunction
with their motion for summary judgment. Respondents have now filed their motion
for summary judgment with supporting brief and state court records (filing nos.
10–12) in accordance with the court’s January 10, 2019 progression order (filing
no. 4). Accordingly,

      IT IS ORDERED that:

       1.     Petitioner’s Objection to Respondents’ Motion for Extension of Time
(filing no. 9) is denied.

      2.     Petitioner has until March 28, 2019 to file and serve a brief in
opposition to Respondents’ motion for summary judgment.
Dated this 26th day of February, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                  2
